Citation Nr: 1603703	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial disability rating than 60 percent for coronary artery disease (CAD). 

2.  Entitlement to an earlier effective date for CAD than March 22, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to an earlier effective date and entitlement to a higher initial disability rating for CAD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 60 percent for CAD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an earlier effective date than March 22, 2002 for CAD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In February 2014, the Veteran perfected an appeal as to the issues of entitlement to a higher initial disability rating than 60 percent for CAD and an earlier effective date than March 22, 2002 for CAD.  In December 2015, the Veteran submitted a statement indicating that he wished to withdraw all issues on appeal pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding a higher initial disability rating and an earlier effective date, and the issues are dismissed.


ORDER

The appeal as to entitlement to a higher initial disability rating than 60 percent for CAD is dismissed. 

The appeal as to entitlement to an earlier effective date for CAD than March 22, 2002 is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


